Citation Nr: 0831679	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  99-23 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status post left shoulder injury (minor) for the period prior 
to November 24, 2003.

2.  Entitlement to an evaluation in excess of 10 percent for 
status post left shoulder injury (minor) for the period from 
November 24, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, from April 1973 to October 1973, and from January 1981 
to March 1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that denied service connection for 
status post rotator cuff tear.

During the course of the appeal, the veteran 's claims file 
was transferred to the custody of the RO in Phoenix, Arizona, 
that now has jurisdiction of his appeal.

In the May 2003 rating decision, the RO, in pertinent part, 
continued the previous denial for service connection for 
status post rotator cuff tear of the left shoulder.  
Thereafter, in a September 2004 rating decision, the RO 
granted entitlement to service connection and assigned an 
initial noncompensable rating for status post left shoulder 
injury (minor) under Diagnostic Codes 5299-5202, effective 
from September 30, 1998.

In February 2005, the veteran testified during a hearing at 
the RO before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.

In May 2005, the Board determined that the veteran filed a 
timely notice of disagreement (NOD) with respect to the claim 
for an initial noncompensable rating for status post left 
shoulder injury and remanded the matter for the issuance of a 
statement of the case (SOC) to the veteran and receipt of his 
timely appeal in response thereto.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  After the RO issued a SOC in 
June 2005, the veteran filed a timely substantive appeal in 
August 2005.  Thereafter, the claim was returned to the 
Board.  

In March 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development.

In an October 2007 rating decision, the RO increased the 
veteran's evaluation for his service-connected status post 
left shoulder injury to a 10 percent rating and evaluated the 
disability under Diagnostic Codes 5202-5010, effective 
November 24, 2003.  The issue of entitlement to a higher 
disability evaluation based upon an initial grant of service 
connection remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

As a final preliminary matter, in various written statements, 
including one dated in September 1999, the veteran has raised 
a claim of entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities (TDIU).  As the claim for a TDIU has not been 
prepared nor certified for appellate review, the Board is 
again referring it to the RO for appropriate development and 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to November 24, 2003, the objective and competent 
medical evidence of record demonstrates that the veteran's 
service-connected status post left shoulder injury was 
manifested by pain and limitation of motion, without clinical 
evidence of radiologic findings of degenerative arthritis, 
minor arm motion limited at shoulder level (to include as a 
result of pain or dysfunction), dislocation, nonunion, or 
malunion of the scapulohumeral joint or the clavicle, or any 
associated chronic neurological findings.

3.  As of November 24, 2003, the objective and competent 
medical evidence of record demonstrates that the veteran's 
service-connected status post left shoulder injury is 
manifested by pain, stiffness, degenerative changes, and 
limitation of motion, without clinical evidence of minor arm 
motion limited at shoulder level (to include as a result of 
pain or dysfunction), dislocation, nonunion, or malunion of 
the scapulohumeral joint or the clavicle, or any associated 
chronic neurological findings.


CONCLUSIONS OF LAW

1.  Prior to November 24, 2003, the schedular criteria for an 
initial noncompensable rating for status post left shoulder 
injury (minor) have not been met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5299-5202 (2007).

2.  For the period from November 24, 2003, the schedular 
criteria for an initial rating in excess of 10 percent for 
status post left shoulder injury (minor) have not been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§§ 4.20, 4.71a, Diagnostic Code 5202-5010 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), and as interpreted by the United States 
Court of Appeals for Veterans Claims (the Court) have been 
fulfilled.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In this case, the veteran's claim for service connection was 
received in September 1998 and December 2002.  In December 
2002 and October 2003 correspondence, he was notified by the 
RO of the provisions of the VCAA as they applied to service 
connection claims.  The letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims as well as identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  In a September 2004 rating decision, 
the RO granted service connection and assigned an initial 
noncompensable rating for status post left shoulder injury 
(minor).  The veteran appealed the assignment of the initial 
evaluation for this benefit.  

Thereafter, in April 2007 correspondence, the veteran was 
notified by the AMC of the provisions of the VCAA as they 
applied to increased evaluation claims.  In an October 2007 
rating decision, the RO increased the veteran's evaluation 
for his service-connected status post left shoulder injury to 
a 10 percent rating, effective November 24, 2003.  The claims 
were reviewed and a supplemental statement of the case was 
issued in October 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, supra.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
found that the VCAA notice requirements applied to all 
elements of a claim.  An additional notice as to this matter 
was provided to the veteran in March 2006.

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.   

However, Vazquez-Flores is not applicable to initial rating 
claims, as in the instant case.  Further, it must be noted 
that the current claim for increase is a "downstream issues" 
from the claim for service connection for the status post 
rotator cuff tear o the left shoulder.  In this type of 
circumstance, if the claimant has received a VCAA letter for 
the underlying claim and raises a new issue (i.e., increased 
rating) following the issuance of the rating decision that 
awarded the underlying claim, VA is not required to issue a 
new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003);cf. Huston v. 
Principi, 17 Vet. App. 370 (2002).  The Board is bound by the 
General Counsel's opinion.  See 38 U.S.C.A. § 7104(c) (West 
2002).  While this logic is called into some question in a 
recent Court case, neither this case nor the GC opinion has 
been struck down.  See Dingess/Hartman v. Nicholson, supra.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The veteran's service treatment records, records from the 
Social Security Administration (SSA), and all relevant 
private and VA treatment records pertaining to his service-
connected left shoulder disability has been obtained and 
associated with his claims file.  He has also been provided 
multiple VA medical examinations to assess the current 
severity of his service-connected left shoulder disability.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. at 183.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  

II. Factual Background

Service treatment notes reflect that the veteran sustained a 
traumatic left ring finger injury in April 1969.  Additional 
treatment notes dated in June 1981 detail findings of left 
shoulder muscular strain. 

Post service, evidence of record indicates that the veteran 
sustained a post-service work injury to the left shoulder in 
August 1995.  Thereafter, he underwent a rotator cuff repair 
in January 1997.  A postoperative diagnosis of full thickness 
rotator cuff tear of the left shoulder was listed in a 
January 1997 discharge summary from Baptist Hospital.  
Evidence of record indicates that the veteran also sought 
treatment for non-service connected cervical disc disease.  
On multiple occasions the veteran made complaints referable 
to both his neck and left shoulder.  

Private treatment notes, dated in October 1997 and March 
1998, from S.G., M.D. reflect findings of chronic left 
shoulder pain with limitation of motion.  A private treatment 
provider listed a diagnosis of status post rotator cuff 
repair, repetitive motion injury, and noted that the veteran 
had full range of motion and strength in bilateral upper 
extremities in an October 1998 functional capacity evaluation 
from a private outpatient center.

A January 1998 Independent Medical Examination report, 
prepared by S.S.K., M.D., contained in SSA records, includes 
an opinion that the veteran's clinical examination and 
electromyography evaluation were consistent with involvement 
of the lower brachial plexus on the left and were suggestive 
of both a neurogenic compromise at the thoracic outlet and 
the possibility of a vascular compromise with a positive 
Adson's maneuver.  A January 1998 magnetic resonance image 
(MRI) report from Western Kentucky Diagnostic Imaging 
contained in the SSA records lists an impression of 1) 
findings of prior rotator cuff repair; 2) rotator cuff 
currently appears intact but somewhat atrophic; 3) mild to 
moderate impingement is suggested with moderate bony 
hypertrophy at the acromioclavicular joint; 4) small amount 
of joint effusion; and 5) fluid within the bicipital tendon 
suggesting bicipital tendonitis.

Records from SSA indicate that the veteran was found totally 
disabled and eligible for benefits in March 1998, based on a 
primary diagnosis of status post rotator cuff injury, 
according to a July 1999 administrative decision. 

In a November 1998 statement, E.D., M.D., discussed findings 
of an MRI conducted subsequent to the veteran's left shoulder 
surgery, indicating that there was continued mild to moderate 
impingement with moderate long hypertrophy at the 
acromioclavicular joint, joint effusion, and bicipital 
tendonitis.  It was further noted that X-rays prior to the 
surgery revealed some bony changes suggesting a cause of the 
rotator cuff damage.  With permanent impairment of his left 
shoulder, the physician indicated that the veteran's 
activities needed to be further restricted and opined that a 
pre-existing condition in the veteran's shoulder was 
aggravated by the work injury. 

In a December 1998 VA examination report, the veteran 
complained of left shoulder pain.  X-ray findings revealed 
two surgical screws in the left humeral head with no other 
abnormalities identified.  Left shoulder range of motion was 
noted to be limited to elevation 120-180 degrees, abduction 
90-180 degrees, and normal rotation.  The examiner listed a 
diagnosis of left shoulder trauma status post rotator cuff 
repair but did not find evidence of thoracic outlet syndrome 
(TOS).  

VA outpatient treatment records, dated in February and March 
2000, reveal that the veteran had a history of left rotator 
cuff tendinitis with recurrent symptoms including pain with 
over-use, lateral numbness, and tingling.  Results of an x-
ray taken in February 2000 were status post repair with 
normal joint.  Additional VA treatment notes dated from 
January to November 2000, contained in SSA records, include 
findings of self reported TOS and left shoulder crepitus as 
well as multifactorial neck and left arm pain with elements 
of cervical radiculopathy, TOS with brachial plexopathy, and 
rotator cuff disease. 

VA outpatient treatment records, dated in March and April 
2002, note complaints of persistent left shoulder pain with 
intermittent numbness shooting down to the fourth and fifth 
metacarpals as well as indicate the presence of nerve 
entrapment and likely TOS with residual rotator cuff 
weakness.

Results of a June 2002 VA electromyography (EMG) were normal 
with no evidence of left brachial plexus injury; however, it 
was noted a vascular study was consistent with the 
possibility of TOS.  Left shoulder active range of motion 
findings listed as flexion to 160 degrees; extension to 40 
degrees (elicited discomfort); abduction to 120 degrees; and 
normal internal and external rotation in a June 2002 VA 
treatment note.  A July 2002 VA treatment note details 
continued complaints of left shoulder pain with numbness in 
the left hand and fingers.  Physical examination findings 
included full shoulder range of motion, full strength, and 
asymmetric reflexes.  

VA outpatient treatment records, dated in February 2003, 
include a VA physician's opinion that the veteran had an old 
brachial plexus stretch, with residual neurological 
complaints including numbness and pain, probably related to 
his injury in 1969.  It was further noted that the veteran's 
current thoracic outlet symptoms may indeed be a result of 
compression of an already damaged brachial plexus from this 
old injury. 

In a November 2003 VA neurological examination report, the 
veteran complained of aching pain, occasional numbness and 
tingling that radiated from his fourth finger of his left 
hand all the way up to the shoulder.  Objective findings were 
noted as no evidence of atrophy, full muscle strength with 
good bulk and normal tone, intact sensation, and symmetric 
reflexes.  The VA examiner opined that the veteran did not 
demonstrate any residuals of an old lower brachial plexus 
injury.  The examiner further indicated that it was possible 
that the veteran could have sustained a brachial plexus 
injury during service but that if he had sustained a lesion, 
one would expect it to resolve itself within a one year time 
period.   

In a November 2003 VA orthopedic examination report, the 
veteran complained of daily left shoulder pain and limitation 
of motion.  Physical examination findings were noted as 
normal capillary circulation and tenderness to palpation of 
the bicipital groove, caracoid, and acromioclavicular joint 
region.  Left shoulder range of motion was flexion to 140 
degrees; extension to 40 degrees; abduction to 90 degrees; 
internal rotation to 85 degrees; and external rotation to 85 
degrees with complaints of pain at terminal degrees.  There 
was a well-healed scar on the mid lateral humerus and 
arthroscopic scars with slight tenderness in the scar area.  
With respect to Deluca findings, close to moderate functional 
impairment was reported.  However, the November 2003 VA 
orthopedic examiner further indicated that the veteran's 
functional impairment prior to 1995 was slight at most and, 
as far as the injury in 1995, the rotator cuff impairment 
would have developed regardless of service due to the nature 
of his heavy work as a laborer and construction worker.

A November 2003 VA left shoulder X-ray report revealed 
findings of osseous structures intact, two metallic studs 
projected in the region of the greater tuberosity of the 
humerus, and minimal spur formation at the acromioclavicular 
joint.  An August 2004 VA examination addendum reflects that 
the November 2003 VA neurologic examiner reviewed the 
veteran's claims file and have reviewed and that there was no 
change in diagnoses. 

In an October 2004 VA general medical examination report, the 
veteran complained of severe left shoulder pain with 
radiation to his left hand and indicated that he was 
unemployed for the last seven years as left-sided pain and 
numbness restricted his ability to do any kind of labor type 
work.  Left shoulder range of motion was listed as flexion to 
160 degrees (limited by pain); abduction to 150 degrees 
(limited by pain); internal rotation to 90 degrees; and 
external rotation to 90 degrees (with some slight pain).  He 
was noted to have a healed scar.  The examiner indicated that 
there was no edema, warmth, or tenderness with palpation of 
the shoulder.  Additional examination findings were listed as 
decreased pinprick of the fourth and fifth digits on the left 
hand that increased positionally with raising the left arm at 
the shoulder, bilateral 2+ deep tendon reflexes, intact motor 
strength, and l centimeter diameter difference between the 
left and right upper extremities.  The examiner listed a 
diagnosis of TOS on left with marked symptoms with any kind 
of change of position at the shoulder.  The examiner opined 
that the veteran was unable to do any kind of physical type 
labor due to the limitations of both pain and numbness 
associated with his TOS.  

VA treatment notes, dated from March to September 2004, 
detail the veteran's continued complaints of chronic left arm 
pain, stiffness, and TOS.  

In an April 2007 VA orthopedic examination report, the 
veteran's current symptoms were noted as left shoulder pain, 
grinding movement, stiffness, and stiffness.  Joint 
symptomatology did not include any deformity, giving way, 
instability, weakness, subluxation, locking, effusion, or 
inflammation.  The examiner noted that the veteran had 
positive Adson's maneuver findings as well as reproducible 
left shoulder symptoms with abduction for a few minutes that 
elicited left hand numbness.  X-ray findings revealed 
degenerative changes of the left shoulder status post rotator 
cuff repair.  Left shoulder active range of motion was listed 
as flexion to 180 degrees (pain with motion beginning at 90 
degrees); abduction to 180 degrees (pain with motion 
beginning at 90 degrees); internal rotation to 90 degrees; 
and external rotation to 90 degrees.  The examiner indicated 
that there was no additional limitation of motion with 
repetitive motion.   

The VA examiner listed diagnoses of left shoulder traumatic 
arthritis secondary to rotator cuff tear and thoracic outlet 
syndrome.  He further noted that the veteran's thoracic 
outlet syndrome was unlikely related to the 1969 in-service 
shoulder injury.  Overall, the veteran's TOS disability was 
noted to account for around 50 percent of his shoulder 
disability and the arthritis accounted for the other half 
approximately.  The examiner opined that the arthritis was 
likely 50 percent attributable to the shoulder injury in 1969 
and 50 percent to the many years of hard labor and ultimately 
the rotator cuff tear.  

III. Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left shoulder disabiity 
warrants higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

In a claim of disagreement with initial ratings assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2007). Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required. 38 C.F.R. § 
4.21 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. 38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected left shoulder disability is 
evaluated under the schedular criteria for a non-dominant 
extremity, because, as noted in the evidence discussed below, 
he is right-handed.  See 38 C.F.R. § 4.69.  The applicable 
diagnostic criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 
5200-5203 for non-dominant joints are set forth below.  The 
Board also notes that the RO has cited to Diagnostic Code 
5010, the provisions of which are set forth above in 
conjunction with the discussion of the left shoulder 
disability.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007), a 20 
percent evaluation is assigned for favorable ankylosis of 
scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head.  Id.  A 30 percent 
evaluation is warranted in cases of intermediate ankylosis of 
scapulohumeral articulation, between favorable and 
unfavorable.  Id.  A 40 percent evaluation is in order in 
cases of unfavorable ankylosis of scapulohumeral 
articulation, with abduction limited to 25 degrees from the 
side.  Id.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the arm at the shoulder 
level, or midway between the side and shoulder level.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2007).  A 30 percent 
evaluation contemplates limitation of motion of the arm to 25 
degrees from the side.  Id.

Diagnostic Code 5202 concerns other impairment of the 
humerus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).  
A 20 percent evaluation is assigned in cases of malunion with 
either moderate or marked deformity; or recurrent dislocation 
of the humerus at the scapulohumeral joint, with either 
infrequent episodes and guarding of movement only at the 
shoulder level, or frequent episodes and guarding of all arm 
movements.  Id.  A 40 percent evaluation is assigned in cases 
of fibrous union of the humerus.  Id.  A 50 percent 
evaluation contemplates nonunion of the humerus (false flail 
joint).  Id.  A 70 percent evaluation is warranted for loss 
of the head of the humerus (flail shoulder).  Id.

Diagnostic Code 5203 contemplates impairment of the clavicle 
or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2007).  A maximum 20 percent evaluation contemplates 
dislocation or nonunion with loose movement.  Id.  
Alternatively, the disability may be rated on impairment of 
function of a contiguous joint.

In assigning an evaluation, the RO has also cited to 
Diagnostic Code 5010, under which arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010 (2007).  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003 also allows 
for evaluation in cases where there is an absence of 
limitation of motion.  With x-ray evidence of involvement of 
two or more major joins or two or more minor joint groups, a 
10 percent evaluation is warranted.  With x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  

Standard range of motion of the shoulder is from 0 to 180 
degrees of elevation, 0 to 180 degrees of abduction, and 
internal and external rotation from 0 to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2007).

As an initial matter, the Board notes that in addition to 
service-connected residuals of status post left shoulder 
injury (minor), the record reflects that the veteran has been 
diagnosed with, and has suffered impairment from, additional 
left shoulder disabilities, for which service connection has 
not been granted.  The medical evidence of record reveals the 
veteran sought treatment from various providers for rotator 
cuff tendonitis, impingement syndrome, and TOS.  However, 
multiple VA examiners have clearly opined that the veteran's 
thoracic outlet syndrome is unlikely related to the 1969 in-
service shoulder injury and that his rotator cuff impairment 
would have developed regardless of service due the nature of 
his heavy work as a laborer. 

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  In this case, the Board 
will attribute all the veteran's left shoulder symptoms to 
service-connected status post left shoulder injury (minor) 
disability residuals--except in the limited situations in 
which an examiner has distinguished the symptomatology 
attributable to and level of impairment resulting from TOS 
and rotator cuff impingement from those attributable to and 
resulting from service-connected status post left shoulder 
injury (minor) disability residuals.

For the Period Prior to November 24, 2003

After a careful review of all probative medical evidence in 
light of the above-noted criteria, the Board has determined 
that the veteran's service-connected status post left 
shoulder injury symptomatology has been consistent with the 
criteria for no more than the currently assigned 
noncompensable rating during the time period prior to 
November 24, 2003.  See 38 C.F.R. § 4.7 (2007).

In the absence of medical evidence documenting ankylosis of 
the scapulohumeral articulation (Diagnostic Code 5200), 
limitation of motion of the arm at shoulder level (Diagnostic 
Code 5201), evidence of humerus impairment to include 
malunion, recurrent dislocation, fibrous union, nonunion, or 
loss of head (Diagnostic Code 5202), or evidence of clavicle 
or scapula impairment to include malunion, nonunion, or 
dislocation (Diagnostic Code 5203), there is no factual basis 
to warrant the grant of an initial compensable rating for 
status post left shoulder injury (minor) residuals during 
this time period.

Despite the isolated notation that X-rays prior to the 
January 1997 surgery revealed some bony changes suggesting a 
cause of the rotator cuff damage in a November 1998 record 
from E.D., M.D., the December 1998 VA X-ray report as well as 
the January 1998 private MRI report do not show any diagnoses 
or findings of traumatic or degenerative arthritis.  
Consequently, the assignment of a compensable rating for 
traumatic arthritis of the left shoulder under Diagnostic 
Code 5010 is also not warranted during this time period.

For the Period from November 24, 2003

After a careful review of all objective and competent medical 
evidence for the period in question, in light of the above-
noted criteria, the Board has determined that the veteran's 
service-connected status post left shoulder injury (minor) 
symptomatology has been consistent with the criteria for no 
more than the currently assigned 10 percent rating during the 
time period from November 24, 2003.  See 38 C.F.R. § 4.7 
(2007).

Based upon the evidence of record, the Board finds the 
veteran's service-connected left shoulder disability is 
presently manifested by pain and limitation of motion without 
evidence of major arm motion limited at shoulder level, to 
include as a result of pain or dysfunction.  The veteran's 
left arm motion was not demonstrated in the November 2003 and 
April 2007 VA examination reports to be limited to a 
compensable level including as a result of pain and 
dysfunction.  There is also no evidence of ankylosis of the 
scapulohumeral articulation, dislocation, nonunion, or 
malunion of the scapulohumeral joint or the clavicle, or any 
chronic neurological findings associated with the veteran's 
service-connected left shoulder disability that warrant the 
assignment of a higher or separate rating under applicable 
rating criteria during this time period.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Given the objective medical findings of slight, albeit 
noncompensable, limitation of left shoulder motion, crepitus, 
tenderness, and degenerative changes of the left shoulder as 
well as the veteran's subjective complaints of chronic left 
shoulder pain and stiffness, the RO has appropriately 
assigned a 10 percent rating for the veteran's service-
connected status post left shoulder injury (minor) residuals 
during this time period.  The Board notes that no more than a 
10 percent rating is assignable under Diagnostic Code 5010 
for traumatic arthritis affecting a major joint.  
Consequently, the assignment of rating in excess of 10 
percent for traumatic arthritis of the left shoulder under 
Diagnostic Code 5010 is also not warranted.

Both Periods 

The Board has considered whether the assignment of any 
increased rating based on a greater limitation of motion due 
to pain on use, including use during flare-ups, is warranted 
during either time period.  However, the Board observes that 
there is no objective evidence that the veteran is further 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. at 202.  In this regard, it was noted in 
the November 2003 and April 2007 VA examination reports that 
the veteran exhibited slight functional limitation associated 
with service-connected left shoulder disability and had no 
additional limitation of motion with repetitive left shoulder 
motion, but complained of stiffness and painful motion of the 
left shoulder.  However, there is no indication that the 
veteran's subjective complaints or any objective medical 
findings of functional limitation or pain on motion caused 
functional loss greater than that contemplated by the 
assigned ratings during the time periods in question.  

The Board acknowledges the veteran's contentions that his 
service-connected left shoulder disability is more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Nor is a separate compensable rating warranted for the 
veteran's left shoulder surgical scars.  In November 2003, 
the VA neurologic examiner reported that the veteran had a 11/2 
inch well-healed scar on the mid lateral humerus and 
arthroscopic scars, with slight tenderness in the scar area 
but, in October 2004, the VA examiner said that the veteran 
had a healed scar.  Nor was there underlying tissue loss, 
disfigurement, or limitation of motion secondary to the scar 
reported.  No VA examiner or private physician attributed any 
disability to these scars.  The objective medical evidence 
does not show that the appellant has functional loss, pain or 
other disability due to any left shoulder scar.  See 38 
C.F.R. § 4.118, DCs 7801 to 7805 (2002) and (2007), effective 
prior to or after August 30, 2002.  Furthermore, there is no 
medical evidence of record documenting any complaints, 
findings, or diagnosis of any problem due to scarring or the 
finding of any scar large enough that it would warrant a 
compensable rating on the basis of size alone.  38 C.F.R. § 
4.118 (2007).

For all the foregoing reasons, the veteran's claim for 
entitlement to an initial compensable evaluation for status 
post left shoulder injury (minor) residuals for the time 
period prior to November 24, 2003 and in excess of 10 percent 
for the time period from November 24, 2003 must be denied.  
Since the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  While a VA examiner opined in an August 2004 
examination report that the veteran was unable to do any kind 
of physical type labor due to the limitations of both pain 
and numbness associated with TOS, this evidence and 
additional objective medical findings of record do not 
reflect that the veteran's service-connected left shoulder 
disability residuals alone cause any unusual interference 
with employment or frequent periods of hospitalization.  The 
Board further notes that the assignment of the initial 
noncompensable and 10 percent ratings represent the degree of 
mild, but less than marked, interference with employment due 
to the veteran's service-connected left shoulder disability 
alone that is consistent with the evidence of record during 
these time periods.  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321 (2007), is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The record further reflects that SSA found the veteran to be 
totally disabled and eligible for disability benefits from 
March 1998.  It appears that he was considered disabled at 
that time due to his status post rotator cuff injury.  While 
the Board recognizes the disabling nature of the veteran's 
status post left shoulder disability, the Board observes that 
SSA employs different criteria than VA in determining total 
disability and, thus, the Board is not required to reach the 
same conclusion regarding an increased rating, as the 
statutes and regulations governing the VA adjudications are 
substantially different from those governing SSA 
adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).

The Board appreciates the veteran's statements regarding his 
claim, however, in view of the foregoing, the Board would 
have to conclude that there would be no basis upon which to 
establish an increased rating for his status post left 
shoulder injury.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected left 
shoulder disability, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.





(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable evaluation for status 
post left shoulder injury (minor), for the time period prior 
to November 24, 2003, is denied.

Entitlement to an evaluation in excess of 10 percent for 
status post left shoulder injury (minor), for the time period 
from November 24, 2003, is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


